 

 

 

 

 

 

Exhibit 10.67

CONSULTING AGREEMENT

            This Consulting Agreement ("Agreement"), effective as of September
1, 2009 is made and entered into by and between JAMES C. MILLER (hereinafter
referred to as the "Consultant"), and IDAHO POWER COMPANY, including its parent
company, IDACORP, INC., and all of IDACORP, INC’s and IDAHO POWER COMPANY’s
subsidiaries and/or affiliates (hereinafter collectively referred to as the
“Company”).

WITNESSETH THAT

WHEREAS, the Consultant was formerly Senior Vice President – Power Supply with
the Company; and

WHEREAS, the Company desires to retain the services of the Consultant; and

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the Company and Consultant hereby agree as follows:


1.                  TERM OF AGREEMENT.  THE COMPANY HEREBY RETAINS THE
CONSULTANT, AND CONSULTANT AGREES TO BE SO RETAINED, ON THE TERMS AND SUBJECT TO
THE CONDITIONS SET FORTH IN THIS AGREEMENT, COMMENCING ON SEPTEMBER 1, 2009 (THE
"EFFECTIVE DATE"); AND, UNLESS SOONER TERMINATED PURSUANT TO SECTION 5,
CONTINUING UNTIL DECEMBER 31, 2010 (THE "TERM OF AGREEMENT").


2.                  SERVICES OF CONSULTANT.  THE CONSULTANT AGREES TO PROVIDE
LEGAL BUSINESS CONSULTING SERVICES THAT MAY BE DESIRED BY THE COMPANY FROM TIME
TO TIME DURING THE TERM OF AGREEMENT INCLUDING, WITHOUT LIMITATION, OFFERING
ADVICE RELATED TO THE COMPANY’S POWER SUPPLY FUNCTION, CORPORATE STRATEGY OR
HISTORY, AND GENERAL BUSINESS MATTERS.  CONSULTANT AGREES TO MEET WITH LAMONT
KEEN, PRESIDENT AND CHIEF EXECUTIVE OFFICER, OR IF MUTUALLY AGREED, ANY OTHER
DESIGNEE OF THE COMPANY, TO DISCUSS ISSUES OR ANSWER QUESTIONS REGARDING THE
COMPANY'S POWER SUPPLY FUNCTION AND/OR BUSINESS MATTERS UPON REASONABLE NOTICE
AT A MEETING PLACE MUTUALLY AGREED BY THE COMPANY AND CONSULTANT.  THE
CONSULTANT WILL, TO THE BEST OF HIS ABILITY, MAKE HIMSELF AVAILABLE TO THE
COMPANY AND ASSIST THE COMPANY TO THE EXTENT PRACTICABLE WITH ITS BUSINESS
INITIATIVES THROUGH THE TERM OF AGREEMENT.  THE COMPANY AGREES THAT IT WILL NOT
UNDULY INTERFERE WITH ANY OTHER GAINFUL EMPLOYMENT THAT MAY BE OBTAINED BY
EXECUTIVE.  THE COMPANY FURTHER AGREES THAT CONSULTANT WILL BE REIMBURSED FOR
ANY REASONABLE EXPENSES ASSOCIATED WITH TRAVEL TO AND ATTENDANCE AT SUCH
MEETINGS IN ACCORDANCE WITH SECTION 3 OF THE AGREEMENT.

 

CONSULTING AGREEMENT -
MILLER                                                                                      
1 of 5

--------------------------------------------------------------------------------

 


 

 

 

 


3.                  FEES AND EXPENSES.  IN CONSIDERATION FOR THE SERVICES TO BE
PROVIDED BY THE CONSULTANT HEREUNDER, THE COMPANY SHALL, DURING THE TERM OF
AGREEMENT, PAY CONSULTANT A RETAINER OF $6,418.27 PER MONTH, PAYABLE WITHIN 15
DAYS FOLLOWING EACH MONTH DURING THE TERM OF AGREEMENT, IN EXCHANGE FOR WHICH
CONSULTANT AGREES TO PROVIDE UP TO 20 HOURS OF SERVICE PER MONTH (“RETAINED
SERVICES”).  THE CONSULTANT SHALL ALSO BE ENTITLED TO REIMBURSEMENT OF
REASONABLE EXPENSES ASSOCIATED WITH THE CONSULTANT'S PROVISION OF SERVICES
DURING THE TERM OF AGREEMENT PURSUANT TO THIS AGREEMENT, PROVIDED SUCH EXPENSES
ARE APPROVED IN ADVANCE IN WRITING BY THE COMPANY. 


4.                  INDEPENDENT CONTRACTOR STATUS; NO PARTICIPATION IN BENEFIT
PLANS.  CONSULTANT SHALL BE AN INDEPENDENT CONTRACTOR AND AS SUCH SHALL NOT HAVE
ANY AUTHORITY TO BIND OR COMMIT THE COMPANY.  THE CONSULTANT AND THE COMPANY
AGREE THAT CONSULTANT IS SELF-EMPLOYED AND WILL BE RESPONSIBLE FOR ALL TAXES,
SELF-EMPLOYMENT TAXES AND INCOME TAXES.  OTHER THAN ACCRUED AND VESTED BENEFITS
TO WHICH CONSULTANT IS ENTITLED BY VIRTUE OF HIS FORMER EMPLOYMENT BY THE
COMPANY AND WITH RESPECT TO GROUP HEALTH BENEFITS COVERAGE IF COBRA CONTINUATION
COVERAGE IS ELECTED, THE CONSULTANT SHALL NOT PARTICIPATE IN ANY COMPANY
EMPLOYEE BENEFIT PLANS, INCLUDING, BUT NOT LIMITED TO THE RETIREMENT PLAN OF
IDAHO POWER COMPANY, THE SECURITY PLAN FOR SENIOR MANAGEMENT EMPLOYEES I AND THE
SECURITY PLAN FOR SENIOR MANAGEMENT EMPLOYEES II.  THE COMPANY SHALL NOT
WITHHOLD TAXES FROM ANY PAYMENTS UNDER THIS AGREEMENT.


5.                  TERMINATION OF AGREEMENT FOR CAUSE.  THE COMPANY MAY
TERMINATE THE AGREEMENT DURING THE TERM OF AGREEMENT AT ANY TIME FOR CAUSE.  FOR
PURPOSES OF THIS AGREEMENT, "CAUSE" MEANS CONDUCT AMOUNTING TO: (1) FRAUD OR
DISHONESTY AGAINST THE COMPANY, (2) WILLFUL MISCONDUCT, OR COMMITTING A KNOWING
VIOLATION OF THE LAW IN THE COURSE OF THE PERFORMANCE OF CONSULTANT'S DUTIES,
(3) A CONVICTION OR PLEA OF GUILTY OR NOLO CONTENDERE TO A FELONY OR CRIME
INVOLVING DISHONESTY, (4) ANY STATEMENT, WHICH IS NOT TRUTHFUL OR FOR WHICH
EXECUTIVE LACKS A FACTUAL BASIS WHICH, BY ITSELF, MAY SIGNIFICANTLY OR
SUBSTANTIALLY DAMAGE THE REPUTATION OF THE COMPANY OR ANY OF ITS EMPLOYEES OR
OFFICERS, (5) THE CONSULTANT FAILS TO PROVIDE THE SERVICES SPECIFIED BY THIS
AGREEMENT OR OTHERWISE COMMITS A MATERIAL BREACH OR MATERIAL VIOLATION OF THE
TERMS OF THIS AGREEMENT, AND (6) DEATH, OR DISABILITY OF CONSULTANT WHICH
RENDERS CONSULTANT UNABLE TO PERFORM CONSULTING DUTIES UNDER THIS AGREEMENT. 
UPON TERMINATION OF THIS AGREEMENT FOR ANY REASON, CONSULTANT WILL CEASE ALL
WORK AND SHALL PROMPTLY PROVIDE TO THE COMPANY ANY MATERIALS THAT MAY HAVE BEEN
PROVIDED TO CONSULTANT IN CONNECTION WITH THIS AGREEMENT AND ALL WORK PRODUCT
AND FILES DEVELOPED BY CONSULTANT UNDER THIS AGREEMENT. 


6.                  SUCCESSORS.


(A)                ASSIGNMENT OF AGREEMENT.  THIS AGREEMENT IS PERSONAL TO THE
CONSULTANT AND, WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY, SHALL NOT BE
ASSIGNABLE BY THE CONSULTANT.


(B)               SUCCESSORS OF THE COMPANY.  NO RIGHTS OR OBLIGATIONS OF THE
COMPANY UNDER THIS AGREEMENT MAY BE ASSIGNED OR TRANSFERRED EXCEPT THAT THE
COMPANY WILL REQUIRE ANY SUCCESSOR (WHETHER DIRECT OR INDIRECT, BY PURCHASE,
MERGER, CONSOLIDATION OR OTHERWISE) TO ALL OR SUBSTANTIALLY ALL OF THE BUSINESS
AND/OR ASSETS OF THE COMPANY TO EXPRESSLY ASSUME AND AGREE TO PERFORM THIS
AGREEMENT IN THE SAME MANNER AND TO THE SAME EXTENT THAT THE COMPANY WOULD BE
REQUIRED TO PERFORM IT IF NO SUCH SUCCESSION HAD TAKEN PLACE.  AS USED IN THIS
AGREEMENT, "COMPANY" SHALL MEAN THE COMPANY AS HEREIN BEFORE DEFINED AND ANY
SUCCESSOR THAT EXECUTES AND DELIVERS THE AGREEMENT PROVIDED FOR IN THIS SECTION
6 OR WHICH OTHERWISE BECOMES BOUND BY ALL THE TERMS AND PROVISIONS OF THIS
AGREEMENT BY OPERATION OF LAW.


 

CONSULTING AGREEMENT -
MILLER                                                                                      
2 of 5

--------------------------------------------------------------------------------

 


 

 

 

 


7.                  MISCELLANEOUS.


(A)                GOVERNING LAW AND CAPTIONS.  THIS AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF IDAHO WITHOUT REFERENCE TO
PRINCIPLES OF CONFLICT OF LAWS.  THE CAPTIONS OF THIS AGREEMENT ARE NOT PART OF
THE PROVISIONS HEREOF AND SHALL HAVE NO FORCE OR EFFECT.


(B)               NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS UNDER THIS
AGREEMENT SHALL BE IN WRITING AND SHALL BE GIVEN BY HAND DELIVERY OR BY
FACSIMILE (PROVIDED CONFIRMATION OF RECEIPT OF SUCH FACSIMILE IS RECEIVED) TO
THE OTHER PARTY OR BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED,
POSTAGE PREPAID, OR BY FEDERAL EXPRESS OR OTHER NATIONALLY-RECOGNIZED OVERNIGHT
COURIER THAT REQUIRES SIGNATURES OF RECIPIENTS UPON DELIVERY AND PROVIDES
TRACKING SERVICES, ADDRESSED AS FOLLOWS:

If to the Consultant:

James C. Miller

1002 N. Wind Weaver Place

Eagle, Idaho  83616

 

If to the Company:

 

J. LaMont Keen

President and Chief Executive Officer

IDACORP, Inc.

1221 W. Idaho Street

Boise, Idaho   83702

 

With a copy to:

 

Mary Gray

Paralegal II

Idaho Power Company

1221 W. Idaho Street

Boise, Idaho   83702

 

or to such other address as either party furnishes to the other in writing in
accordance with this subsection 7(b).  Notices and communications shall be
effective when actually received by the addressee.


(C)                AMENDMENT.  THIS AGREEMENT MAY NOT BE AMENDED OR MODIFIED
EXCEPT BY A WRITTEN AGREEMENT EXECUTED BY THE PARTIES HERETO OR THEIR RESPECTIVE
SUCCESSORS AND LEGAL REPRESENTATIVES.

CONSULTING AGREEMENT -
MILLER                                                                                      
3 of 5

--------------------------------------------------------------------------------

 


 

 

 

 


(D)               SEVERABILITY.  THE INVALIDITY OR UNENFORCEABILITY OF ANY
PROVISION OF THIS AGREEMENT SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF
ANY OTHER PROVISION OF THIS AGREEMENT.  IF ANY PROVISION OF THIS AGREEMENT SHALL
BE HELD INVALID OR UNENFORCEABLE IN PART, THE REMAINING PORTION OF SUCH
PROVISION, TOGETHER WITH ALL OTHER PROVISIONS OF THIS AGREEMENT, SHALL REMAIN
VALID AND ENFORCEABLE AND CONTINUE IN FULL FORCE AND EFFECT TO THE FULLEST
EXTENT CONSISTENT WITH LAW.


(E)                WAIVER.  THE CONSULTANT'S OR THE COMPANY'S FAILURE TO INSIST
UPON STRICT COMPLIANCE WITH ANY PROVISION OF, OR TO ASSERT ANY RIGHT UNDER, THIS
AGREEMENT SHALL NOT BE DEEMED TO BE A WAIVER OF SUCH PROVISION OR RIGHT OR OF
ANY OTHER PROVISION OF OR RIGHT UNDER THIS AGREEMENT.


(F)                ENTIRE UNDERSTANDING; COUNTERPARTS.  THE CONSULTANT AND THE
COMPANY ACKNOWLEDGE THAT THIS AGREEMENT SUPERSEDES AND TERMINATES ANY OTHER
AGREEMENTS BETWEEN THE CONSULTANT (IN HIS ROLE AS CONSULTANT, BUT NOT WITH
REGARD TO HIS PREVIOUS ROLE AS EMPLOYEE) AND THE COMPANY.  THIS AGREEMENT MAY BE
EXECUTED IN SEVERAL COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL AND
SAID COUNTERPART SHALL CONSTITUTE BUT ONE AND THE SAME INSTRUMENT.


(G)               RIGHTS AND BENEFITS UNSECURED.  THE RIGHTS AND BENEFITS OF THE
CONSULTANT UNDER THIS AGREEMENT MAY NOT BE ANTICIPATED, ASSIGNED, ALIENATED, OR
SUBJECT TO ATTACHMENT, GARNISHMENT, LEVY, EXECUTION, OR OTHER LEGAL OR EQUITABLE
PROCESS EXCEPT AS REQUIRED BY LAW.  ANY ATTEMPTS BY THE CONSULTANT TO
ANTICIPATE, ALIENATE, ASSIGN, SELL, TRANSFER, PLEDGE OR ENCUMBER THE SAME SHALL
BE VOID.  PAYMENTS HEREUNDER SHALL NOT BE CONSIDERED ASSETS OF THE CONSULTANT IN
THE EVENT OF INSOLVENCY OR BANKRUPTCY.


(H)               NONCONTRAVENTION.  THE COMPANY REPRESENTS THAT THE COMPANY IS
NOT PREVENTED FROM ENTERING INTO, OR PERFORMING THIS AGREEMENT BY THE TERMS OF
ANY LAW, ORDER, RULE OR REGULATION, ITS BY-LAWS OR DECLARATION OF TRUST, OR ANY
AGREEMENT TO WHICH IT IS A PARTY.


(I)                 SECTION AND SUBSECTION HEADINGS.  THE SECTION AND SUBSECTION
HEADINGS IN THIS AGREEMENT ARE FOR CONVENIENCE OF REFERENCE ONLY; THEY FORM NO
PART OF THIS AGREEMENT AND SHALL NOT AFFECT ITS INTERPRETATION.


(J)                 SECTION 409A.  THE FEES PROVIDED PURSUANT TO THIS AGREEMENT
SHOULD NOT CONSTITUTE DEFERRED COMPENSATION FOR PURPOSES OF SECTION 409A OF THE
INTERNAL REVENUE CODE OF 1986, AS AMENDED ("SECTION 409A").  HOWEVER, TO THE
EXTENT IT IS DETERMINED THAT ANY SUCH FEES CONSTITUTE DEFERRED COMPENSATION FOR
PURPOSES OF SECTION 409A, EACH MONTHLY PAYMENT OF FEES SHALL BE TREATED AS A
SEPARATE PAYMENT FOR PURPOSES OF SECTION 409A.  ALL REIMBURSEMENTS PROVIDED
UNDER THIS AGREEMENT SHALL BE PROVIDED IN ACCORDANCE WITH THE REQUIREMENTS OF
SECTION 409A, INCLUDING THE REQUIREMENT THAT (I) ANY REIMBURSEMENT SHALL BE ONLY
FOR EXPENSES INCURRED DURING THE TIME PERIOD SPECIFIED IN THIS AGREEMENT, (II)
THE AMOUNT OF EXPENSES ELIGIBLE FOR REIMBURSEMENT DURING A CALENDAR YEAR MAY NOT
AFFECT THE EXPENSES ELIGIBLE FOR REIMBURSEMENT IN ANY OTHER CALENDAR YEAR, (III)
THE REIMBURSEMENT OF AN ELIGIBLE EXPENSE WILL BE MADE NOT LATER THAN THE LAST
DAY OF THE CALENDAR YEAR FOLLOWING THE CALENDAR YEAR IN WHICH SUCH EXPENSE WAS
INCURRED, AND (IV) THE RIGHT TO REIMBURSEMENT IS NOT SUBJECT TO LIQUIDATION OR
EXCHANGE FOR ANOTHER BENEFIT.


 

CONSULTING AGREEMENT -
MILLER                                                                                      
4 of 5

--------------------------------------------------------------------------------

 


 

 

 

 


8.         CONFIDENTIALITY.

a.         Confidential Information.  All information which the Company
discloses to the Consultant that is deemed to be Confidential Information, will
be protected under the terms of this Agreement; provided, in the case of
tangible information, such information is marked with a legend or writing,
stating that it is Confidential Information, or with a similar marking, and in
the case of orally, visually, or electronically disclosed information, such
information is orally identified at the time of initial disclosure as being
Confidential Information or with a similar identification and followed within
thirty (30) days by a written notice setting forth a brief description of the
information and confirming the Confidential Information classification.  All
tangible, oral, visual, and electronic information disclosed in accordance with
the terms of this paragraph shall hereinafter be referred to as “Confidential
Information”.

b.         Protection of Confidential Information.  During the Term of Agreement
and for a period of three (3) years after its expiration, the Consultant will
safeguard said Confidential Information with the same degree of care as it
exercises over its own Confidential Information, but in no event less than
reasonable care. 

c.         Exceptions.  Confidential Information will not be deemed to include
information which,  (i) at the time of disclosure to the Consultant is generally
available to the public or thereafter, without any fault of the Consultant,
becomes generally available to the public by publication or otherwise, or which
becomes general knowledge; or (ii) was in the possession of the Consultant prior
to its disclosure by the disclosing Party; or (iii) was independently made known
without restriction to the Consultant by a third party not under any obligation
of secrecy or confidentiality to the disclosing Party; or (iv) was developed by
the Consultant independently from the Confidential Information disclosed to it
by the disclosing Party.

IN WITNESS WHEREOF, the Consultant has hereunto set the Consultant's hand and
the Company has caused this Agreement to be executed, all as of the day and year
first above written.

COMPANY

 

By:

/s/ J. LaMont Keen

 

J. LaMont Keen

 

President & Chief Executive Officer

 

Date:

August 31, 2009

 

CONSULTANT

 

By:

/s/ James C. Miller

 

James C. Miller

 

Date:

August 31, 2009

CONSULTING AGREEMENT -
MILLER                                                                                      
5 of 5

--------------------------------------------------------------------------------

 

 